                       4:12-cr-40031-SLD-JEH # 456          Page 1 of 6
                                                                                                  E-FILED
                                                               Wednesday, 13 January, 2021 11:18:21 AM
                                                                           Clerk, U.S. District Court, ILCD
                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                ROCK ISLAND DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )       Case No. 4:12-cr-40031-SLD-JEH-3
                                                )
 DARRION CAPERS,                                )
                                                )
               Defendant.                       )

                                            ORDER

       Before the Court are Defendant Darrion Capers’s pro se motion for compassionate

release, ECF No. 445, and counseled Amended Motion for Compassionate Release, ECF No.

448, and the United States’ Motion to File Exhibit Under Seal, ECF No. 450. For the reasons

that follow, the motions for compassionate release are DENIED, and the motion for leave to file

under seal is GRANTED.

                                       BACKGROUND

       On February 13, 2014, Defendant was sentenced to 188 months of imprisonment for

conspiracy to distribute crack cocaine. See Judgment 1–2, ECF No. 252. His sentence was later

reduced to 151 months because of an amendment made to the United States Sentencing

Guidelines. See Order, ECF No. 393. He is currently serving his sentence at Federal

Correctional Institution Oxford in Oxford, Wisconsin and is scheduled to be released May 28,

2023. See Find an inmate, Fed. Bureau of Prisons (“BOP”), https://www.bop.gov/inmateloc/

(search for Darrion Capers) (last visited Jan. 13, 2021). In light of the ongoing COVID-19

pandemic, Defendant filed a pro se motion for an order reducing his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A). The Court appointed the Federal Public Defender to represent

Defendant with respect to this motion. See Sept. 28, 2020 Text Order. An amended motion was

                                               1
                           4:12-cr-40031-SLD-JEH # 456                Page 2 of 6




filed by counsel on October 6, 2020. The United States opposes Defendant’s request for

compassionate release. Resp., ECF No. 451.

                                                   DISCUSSION

    I.        Legal Standard

          “[A] judgment of conviction that includes . . . a sentence [of imprisonment] constitutes a

final judgment” that can be modified in only certain enumerated circumstances. 18 U.S.C.

§ 3582(b). As relevant here:

          [a] court, upon motion of the Director of the [BOP], or upon motion of the
          defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the
          lapse of 30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of imprisonment
          . . . after considering the factors set forth in section 3553(a) to the extent that they
          are applicable, if it finds that (i) extraordinary and compelling reasons warrant
          such a reduction

and that a reduction is “consistent with applicable policy statements issued by the Sentencing

Commission.” Id. § 3582(c)(1)(A). “The defendant has the burden to show he is entitled to a

sentence reduction.” United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020); cf.

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal

and presumptive access to proof on a given issue normally has the burden of proof as to that

issue.”).

    II.       Analysis

          Defendant argues that the Court should release him because he has a medical condition,

asthma, that places him at risk for severe illness from COVID-19, and though he has had

COVID-19 already, 1 he remains at risk. Am. Mot. Compassionate Release 2–8. Further, he



1
 Defendant tested positive for COVID-19 on September 22, 2020, Resp. 1, so presumably he is no longer infected.
The parties did not provide medical records dating past October 4, 2020.

                                                       2
                            4:12-cr-40031-SLD-JEH # 456                   Page 3 of 6




argues that “the Court should conclude that the time [he] has already served is sufficient to

satisfy the purposes of sentencing.” Id. at 10–12. The United States argues that Defendant has

failed to show an extraordinary and compelling reason for release and that Defendant’s

“argument for release also fails upon consideration of the § 3553(a) factors, given his significant

criminal history, the violence involved, and [his] high likelihood of recidivism.” Resp. 1. 2

         The compassionate release statute directs the Court to make three considerations:

1) whether extraordinary and compelling reasons warrant a sentence reduction; 2) whether a

reduction would be “consistent with applicable policy statements issued by the Sentencing

Commission”; and 3) whether a reduction would be consistent with the factors listed in 18

U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A). The Seventh Circuit, however, recently held

that there is no applicable policy statement with which a sentence reduction must be consistent.

See United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020).

         Defendant is presumably, though not explicitly, arguing that the COVID-19 pandemic in

conjunction with his asthma is an extraordinary and compelling reason for release. See, e.g.,

Am. Mot. Compassionate Release 2–3. He acknowledges that he has already tested positive for

COVID-19 but argues that he may suffer from long-term complications, he may become re-

infected, and he poses a risk to BOP staff and other inmates. Id. at 4–7. The United States

argues that “[D]efendant’s asthma is not an extraordinary and compelling reason for release

because mild asthma does not pose an increased risk [for contracting a severe case of] COVID-




2
  Because the United States does not contend Defendant has failed to exhaust his administrative remedies, the Court
need not address the exhaustion requirement. See United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020)
(“Failure to exhaust administrative remedies is an affirmative defense, not a jurisdictional issue that the court must
reach even if the litigants elect not to raise it.” (citations omitted)).


                                                          3
                          4:12-cr-40031-SLD-JEH # 456                 Page 4 of 6




19.” Resp. 1. It also argues that Defendant’s COVID-19 infection was asymptomatic and that

this “reinforces that his medical condition is not extraordinary and compelling.” Id. at 8. 3

        This Court has previously found that a defendant establishes an extraordinary and

compelling reason for release if he has a medical condition that increases his risk of severe

illness from COVID-19. See, e.g., United States v. Zarate, 2:14-cr-20065 (C.D. Ill. Sept. 18,

2020); cf. U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(ii) (providing that

extraordinary and compelling reasons for release exist if a defendant suffers from a serious

medical condition “that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover”). Though Defendant appears to be arguing that he has shown an extraordinary and

compelling reason for release in this way, he has not met his burden to establish that he has a

condition that puts him at risk for severe illness from COVID-19. He undisputedly has asthma,

but the Centers for Disease Control and Prevention (“CDC”) recognize only that people with

moderate-to-severe asthma might be at an increased risk for severe illness from COVID-19. See

People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last updated Dec. 29, 2020).

Defendant acknowledges this but argues that the severity of his asthma has increased as

evidenced by the fact that he was recently prescribed a maintenance inhaler to be used daily.

Am. Mot. Compassionate Release 3–4 n.3. The United States provided to the Court Defendant’s

BOP medical records from as recently as October 4, 2020. These records confirm that in August

2020, Defendant was prescribed a low dose of mometasone furoate to be taken via an inhaler

daily. But on the same day, Defendant’s medical provider classified his asthma as mild and


3
 The United States also argues that releasing Defendant would be dangerous since he has COVID-19, Resp. 9, but
again, presumably Defendant is no longer infected or contagious.

                                                       4
                        4:12-cr-40031-SLD-JEH # 456            Page 5 of 6




intermittent. Defendant has not established that he has moderate-to-severe asthma, so the Court

will not find that his asthma constitutes an extraordinary and compelling reason for release.

       To the extent Defendant is also arguing that the COVID-19 pandemic itself or the risk

that he will become re-infected with COVID-19 constitute extraordinary and compelling reasons

for release, those arguments are denied. For the reasons stated in United States v. Hedeen, No.

4:16-cr-40051-SLD (C.D. Ill. July 14, 2020), and United States v. Williams, No. 2:12-cr-20011-

SLD (C.D. Ill. July 13, 2020), the Court does not find that the pandemic alone constitutes an

extraordinary and compelling reason for release. Reiterated here briefly, the Court does not

believe that the mere threat of contracting COVID-19, a circumstance applicable to all inmates—

indeed, to all people, though most people outside of correctional settings are better able to

practice precautions to avoid infection—should constitute an extraordinary and compelling

reason for release. Instead, the Court reads the statute to require a threshold finding of

extraordinary and compelling circumstances specific to each inmate. With respect to the current

pandemic, a defendant needs to show more than the mere existence of COVID-19 in his

institution or a potential for exposure to COVID-19.

       That Defendant may not be immune because of his first infection does not constitute an

extraordinary and compelling reason for release either. The medical records provided to the

Court show that while Defendant may have had some symptoms during his first COVID-19

infection, he had no serious complications. Without more, Defendant’s argument that he may

become re-infected is in effect no different than the argument that the potential for COVID-19

exposure and infection constitutes an extraordinary and compelling reason for release. The

Court has already rejected that argument.




                                                  5
                       4:12-cr-40031-SLD-JEH # 456          Page 6 of 6




       Defendant has failed to show an extraordinary and compelling reason for release, so the

Court denies his request for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

                                       CONCLUSION

       Accordingly, Defendant Darrion Capers’s pro se motion for compassionate release, ECF

No. 445, and counseled Amended Motion for Compassionate Release, ECF No. 448, are

DENIED. The United States’ Motion to File Exhibit Under Seal, ECF No. 450, is GRANTED

because Defendant’s medical records should be sealed.

       Entered this 13th day of January, 2021.

                                                            s/ Sara Darrow
                                                           SARA DARROW
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                 6
